Citation Nr: 0516650	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  94-42 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of polio.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
spinal disc condition (postoperative herniated nucleus 
pulposus at L5).  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from August 1948 to July 
1950.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for residuals of 
polio and a spinal disc condition (postoperative herniated 
nucleus pulposus at L5).  The veteran appealed, and in April 
1997, the Board denied the claim.  The veteran then appealed 
the issues to the U.S. Court of Appeals for Veterans Claims 
(Court).  While his case was pending at the Court, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the veteran's claims for readjudication.  
In December 1998, the Court approved the joint motion and 
vacated the Board's decision.  The Board subsequently 
remanded the claims for additional development in June 1999, 
December 1999, August 2001 and October 2003.  

In December 1996, the veteran was afforded a hearing at the 
Central Office.  In July 2000, the veteran was afforded a 
hearing before C. W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1989, the RO 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a claim for a herniated nucleus pulposus, and 
residuals of polymyelitis.  

2.  The evidence received since the RO's March 1989 decision 
which determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a claim for a herniated nucleus pulposus, and 
residuals of poliomyelitis, which was not previously of 
record, and which is not cumulative of other evidence of 
record, bears directly and substantially upon the specific 
matters under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

3.  The veteran has a left leg disability that was aggravated 
during his service.

4.  The veteran has a low back disability as a result of his 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 1989 decision which determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a claim for a herniated 
nucleus pulposus, and residuals of poliomyelitis; the claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

2.  The veteran has a left leg disability that is the result 
of disease that was aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.306 (2004).

3.  The veteran has a low back disability that was incurred 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims files shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for poliomyelitis in November 1950.  There was no 
appeal, and the RO's decision became final.   See 38 U.S.C.A. 
§ 7105(c).  On several occasions, the veteran filed to reopen 
his claim, which was recharacterized as two claims, i.e., a 
claim for a herniated nucleus pulposus, and a claim for 
residuals of polymyelitis.  In each case, the claims were 
denied by the RO or the Board, with the most recent denials 
coming from the RO in a March 1989 decision.  There was no 
appeal, and the RO's March 1989 decision was final.  Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In May 1993, the veteran filed to reopen his claims, and in 
January 1994 the RO denied the claims.  The veteran has 
appealed.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996). No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, the Board is deciding this appeal 
under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The most recent and final denial of these claims was the RO's 
decision dated in March 1989.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's March 1989 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's March 1989 
decision included the veteran's service medical records, to 
include an entrance examination report, dated in August 1948, 
which showed that no musculoskeletal defects were noted.  In 
June 1949, he was treated for leg and foot pain.  A history 
of partial paralysis in the left leg since infancy was noted, 
and the findings included lumbar sclerosis, marked atrophy in 
the left calf, and some atrophy in the left thigh.  Records 
dated in 1950 showed that the veteran's history was noted to 
include polio at age three, and an operation on his left leg 
at age 11 (later reports described the operation as a 
tenotomy).  Reports associated with a Physical Evaluation 
Board proceeding included reports from Captain Ben A. 
Rutledge, dated in February 1950, which showed that the 
veteran was noted to have scoliosis.  Dr. Rutledge noted, 
"Patient was requested to come in to the hospital by me and 
it is my recommendation that he be returned to the ZI (zone 
of the interior) for separation from the service before 
service connection is claimed and before he develops low back 
pain.  At present he has no claim on the tax-payers but if he 
remains in the service doing marching and drilling, I feel 
sure he will develop low back pain from his deformity which 
is definitely EPTS."  A handwritten notation stated that X-
rays of the back were negative.  See also February 1950 X-ray 
report (showing no evidence of any definite pathological 
change in bony structure of the lumbar vertebrae shown).  The 
final diagnosis was deformity in the low back and left leg 
manifested by moderate, generalized atrophy and weakness of 
the entire left lower extremity, one-inch overgrowth of the 
left leg, and slight scoliosis of the low back secondary to 
poliomyelitis, incurred prior to entry in service, and not 
permanently aggravated by active duty.  The low back and left 
leg conditions were characterized as not in the line of duty.  
A Medical Board Proceeding report, dated in May 1950, 
contained a diagnosis of residuals of poliomyelitis, left 
lower extremity, manifested by 1-inch calf atrophy and 1-inch 
thigh atrophy with associated mild muscle weakness.  The 
report noted that this condition was not incurred in the line 
of duty and that it existed prior to service (EPTS).  See 
also medical examination report, dated in May 1950 (same 
diagnosis).  The veteran's service records showed that he was 
discharged due to his physical disorder.  

As for the post-service evidence, it indicated that the 
veteran had undergone a laminectomy for a herniated 
intervertebral discs at L4-5 and L5-S1, followed by a 
lumbosacral fusion in 1965.  Letters from two employers, 
received in February 1954, essentially asserted that the 
veteran had played baseball on company teams prior to his 
service.  A VA examination report, dated in May 1961, 
contained diagnoses of "encephalomyeloradiculitis, probably 
due to a virus infection," and poliomyelitis, residuals of, 
involving muscles of the left lower extremity.  Several 
physicians had submitted letters, dated between 1954 and 
1978, to the effect that the veteran had a lower left 
extremity and/or a low back disorder that was related to his 
service.  

In the RO's March 1989 denial of the claim, it determined 
that the only new evidence that had been submitted (i.e., a 
report from the Surgeon General's Office showing treatment 
for "late effects of acute poliomyelitis," was insufficient 
to warrant a reopening of the claim.  In this regard, at the 
time of the RO's decision, the most recent final decision 
denying the claims was a July 1986 RO decision.  

Evidence received since the RO's March 1989 decision consists 
of VA medical treatment reports, dated between 1992 and 2004, 
and a statement from a private physician.  This evidence 
shows that the veteran received treatment for low back and 
left leg symptoms, include notations of a history of 
poliomyelitis affecting the left lower extremity.  The 
reports contain assessments and diagnoses that include 
chronic low back pain, and rule out lumbar facet arthropathy.  
A VA hospital report, covering treatment provided in May 
1998, shows that the veteran received treatment primarily for 
a cervical spine disorder, with "secondary diagnoses" of 
"polio syndrome affecting principally the left side, left 
lower and left upper extremity," and status post lower back 
surgery 12 years ago.  The report notes that the veteran had 
left lower extremity atrophy and weakness.  

In a statement from a private physician, Angelique M. L. 
Hart, M.D., dated in July 2004, Dr. Hart essentially states 
that she treated the veteran between 1995 and 2001 (while she 
was employed at VA), and that she had "re-evaluated" him in 
June 2004.  She noted that the veteran had a history of back 
surgery in 1963 and 1982, and that he had undergone numerous 
pain management procedures.  She stated that an X-ray 
currently revealed grade I anterolisthesis and degenerative 
changes, and that his current diagnosis was degenerative 
spine disease, spinal enthesopathy.  She concluded, "It is 
my opinion that this condition, more likely than not, started 
with back injury while in [sic] enlisted in the army."  

The claims files also contain VA general medical, spine, and 
peripheral nerve, examination reports, dated in September 
2004 (each of these three reports was written by a different 
physician).  The VA general medical examination report shows 
that the examiner stated that he had reviewed Captain 
Rutledge's February 1950 statement in the veteran's service 
medical records, as well as Dr. Hart's July 2004 opinion.  
The examiner stated that this was "a difficult situation at 
best," and that:

I believe that it is at least as likely 
as not that the patient has back problems 
while in service because he has had two 
laminectomies and he has had many 
procedures done to his back and the two 
opposing opinions make it very difficult 
for me to hone in on just one.  
Therefore, again, I repeat it is as 
likely as not that the back injury 
started while he enlisted in the Army.

The VA spine examination report shows that the examiner 
states:

I feel, that his back is secondary to his 
polio and pelvic obliquity caused by the 
scoliosis of his back.  This is also 
caused by his left lower extremity leg 
length discrepancy.  I cannot state 
whether this polio condition, is service 
connected, as causing his back condition.  
I do feel that his back condition has 
been caused by his preexisting polio 
condition in the service.  However, I am 
unable to state whether or not the back 
condition is service connected.  

The VA peripheral nerve examination report shows that the 
veteran was noted to have sensory motor radiculopathy 
involving the left lower extremity secondary to lumbar spine 
pathology.  

The evidence that was not of record at the time of the RO's 
March 1989 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In particular, this evidence 
includes competent evidence showing that the veteran has a 
back disorder, and a lower left extremity disorder, that were 
caused or aggravated by his service.  When considered with 
previous evidence of record, the Board finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  


II.  Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d).  In such instances, a 
grant of service connection is warranted only when, "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
Id.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).  The Court has 
recently held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  That presumption can be rebutted by clear 
and unmistakable evidence demonstrating that the increase in 
severity was due to the natural progress of the disorder.  
See 38 C.F.R. § 3.306(b); Cotant v. Principi, 17 Vet. App. 
116, 130 (2003); Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).

A.  Residuals of Polio

The veteran's service medical records include an entrance 
examination report, dated in August 1948, which showed that 
no musculoskeletal defects were noted.  Given the foregoing, 
the veteran is entitled to a presumption of soundness at 
service entrance.  Therefore, the Board must determine 
whether the presumption of soundness is rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).

The Board finds that the claims files contain "clear and 
unmistakable" evidence demonstrating that the veteran had a 
preexisting left leg disorder.  Briefly stated, the veteran's 
service medical records show that he reported a history of 
partial paralysis in the left leg since infancy.  Records 
dated in 1950 showed that the veteran's history was noted to 
include polio at age three, and an operation on his left leg 
at age 11 (later reports described the operation as a 
tenotomy).  At the time of separation from service, the final 
diagnosis noted deformity in the left leg manifested by 
moderate, generalized atrophy and weakness of the entire left 
lower extremity, and one-inch overgrowth of the left leg, 
characterized as secondary to poliomyelitis, and as incurred 
prior to entry in service.  See also May 1950 Medical Board 
Proceeding report; May 1950 medical examination report 
(noting that the veteran's left leg disability existed prior 
to service).  In summary, the veteran reported a history to 
include polio at age three, and a left leg tenotomy at age 
11.  


During service, he was noted to have left leg atrophy and 
one-inch overgrowth of the left leg, which military 
physicians characterized as secondary to poliomyelitis, and 
as incurred prior to entry in service.  Therefore, a 
preexisting left leg disorder is shown.  

However, the Board finds that the claims file does not 
contain clear and unmistakable evidence that the veteran's 
left leg disorder was not aggravated by his service.  Cotant.  
The veteran's service medical records show that he received 
treatment for left leg pain, and that at the time of 
separation from service, he had a deformity in the left leg 
manifested by moderate, generalized atrophy and weakness of 
the entire left lower extremity, and a one-inch overgrowth of 
the left leg.  Although the service medical records state 
that the veteran's left leg disorder was not aggravated by 
his service, the claims files include letters from two 
employers, received in February 1954, in which they 
essentially asserted that the veteran had played baseball on 
company teams prior to his service.  In addition, the claims 
files include competent medical opinions from two physicians 
which indicate that the veteran's left leg disorder was 
aggravated by his service.  Specifically, in letters, dated 
in February 1954 and March 1963, H. P. Miller, M.D., states 
that the veteran's left lower extremity was asymptomatic 
prior to service, and that it was aggravated by his service.  
In addition, reports from Philip F. Averbuch, M.D., dated in 
1977, show treatment for left lower extremity symptoms.  In a 
1978 statement, Dr. Averbuch essentially states that the 
veteran's left leg problems are secondary to his service.  

Given the foregoing, the Board finds that the claims files do 
not include clear and unmistakable evidence to show that the 
veteran's left leg disorder was not aggravated by his 
service.  See 38 U.S.C.A. § 1111; Cotant.  His left leg 
disorder is therefore presumed to have been aggravated by 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service 
connection is therefore granted for a left leg disability.  

B.  Low Back Condition

The veteran's service medical records include an entrance 
examination report, dated in August 1948, which shows that no 
musculoskeletal defects were noted.  Given the foregoing, the 
veteran is entitled to a presumption of soundness at service 
entrance, and the Board has determined that the presumption 
of soundness is not rebutted by clear and unmistakable 
evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); 
Cotant; VAOPGCPREC 3-2003.  Specifically, there is no 
competent evidence to show that the veteran had a preexisting 
back disorder.  Given the foregoing, the claim for a low back 
disorder will be analyzed as a direct claim for service 
connection.  See 38 C.F.R. § 3.303.  

The veteran's service medical records include show that he 
was noted to have lumbar sclerosis in 1949.  Reports 
associated with a Physical Evaluation Board proceeding 
include reports from Captain Ben A. Rutledge, dated in 
February 1950, which show that the veteran had scoliosis.  
Dr. Rutledge's report clearly indicates that he believed that 
the veteran did not currently have back pain, but that back 
pain was imminent due to a preexisting left leg deformity.  
An X-ray report, dated in February 1950, showed no evidence 
of any definite pathological change in bony structure of the 
lumbar vertebrae.  The final diagnosis noted slight scoliosis 
of the low back, characterized as secondary to poliomyelitis, 
incurred prior to entry in service, and not permanently 
aggravated by active duty.  

As for the post-service evidence, a report from Robert J. 
Lorello, M.D., indicates that in September 1965, the veteran 
underwent a lumbosacral spine fusion for herniated discs at 
L4-5 and L5-S1, and that he had previously undergone a 
laminectomy.  

The Board finds that service connection for a low back 
disorder is warranted.  In an opinion, dated in September 
1965, Dr. Lorello states that he had reviewed the veteran's 
service record, and that the veteran's low back injury was 
caused by his service.  A statement from Dr. Hart, dated in 
July 2004, shows that she states, "It is my opinion that 
this condition, more likely than not, started with back 
injury while in [sic] enlisted in the army."  The September 
2004 VA general medical examination report shows that the 
examiner stated that "it is as likely as not" that the 
veteran's back injury started while in the Army.  In summary, 
despite the notations in the service medical records (to the 
effect that the veteran did not have a 


low back disorder), the claims files contain the opinions of 
three physicians who assert that the veteran's low back 
disorder was caused by his service.  There is no competent, 
countervailing opinion of record.  In this regard, the Board 
notes that the examiner's opinion in the September 2004 VA 
spine examination report is so poorly written that the Board 
finds it unusable, and that the RO did not seek clarification 
from the examiner.  Therefore, resolving all doubt in the 
veteran's favor, the Board finds that the evidence is at 
least in equipoise, and that service connection for a low 
back disorder is warranted.  


III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.

In this case, in letters, dated in October 2001 and December 
2003, the veteran was notified of the VCAA, and of his duties 
to obtain evidence.  Furthermore, as the Board has fully 
granted the veteran's claims for service connection, the 
Board finds that a detailed discussion of the VCAA is 
unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the veteran is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).




ORDER

Service connection for a left leg disorder is granted.  

Service connection for a low back disorder is granted.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


